This is an appeal from an award for death benefits. The employer was engaged in the business of manufacturing and selling razor blades and accessories. On November 16, 1934, deceased, while engaged in his regular occupation, and while proceeding to call on customers for his employer, near Evansville, Ind., was assaulted by unknown persons, which assault resulted in his death. The employer was a New York corporation, whose principal place of business isoin Brooklyn. The deceased was employed as a salesman and was under the direction and supervision of the Brooklyn office. None of his work was within the State of New York. However, his routes were relayed to him from Brooldyn through a supervisor at Detroit. Deceased was required to send to the Brooldyn office daily and weekly reports and was paid by cheeks from the Brooldyn office and orders were sent to Brooklyn for approval and goods were shipped from the Brooklyn office. Decedent received his salary and expenses and a sample ease from Brooklyn. The appellant argues that there is no testimony that the injuries resulting in the death of the employee arose out of and in the course of his employment. He had possession of his employer’s samples and he had been calling upon trade when last seen, and while he worked in territory outside of New York he received his pay and directions and had all of his business relations with the office at Brooklyn. There is ample evidence in the record to sustain the award. Award unanimously affirmed, with costs to the State Industrial Board. Present ■— Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.